 

 

20

21

12

23

14

15

16

 

 

 

THE HONORABLE JAMES L. ROBART

UNiTED STATES D|STR|CT COURT
WESTERN DiSTR|CT OF WASH£NGTON AT SEATTLE
NORTHWEST AD!V|!NISTRATORS, iNC.,
' NO. C'|B~i365-JLR
P|aintiff,
v.
JUDGMENT
ROSS iSL_AND SAND & GRAVEL CO.,
an Oregon corporation,

 

Defendant.

Stzm-mary of Judgment

Judgrnent Creditor: Northwest Administrators, |nc.
Judgrnent Debtor: Ross leland Sand & Gravei Co.
Principai Judgment Amount $64,997.94
Liquidated Damages $12,999.59
interest to Date of Judgrnent: $761.97
Attorneys' Fees:' $660.00
Costs: $449.50
Other Reoovery Amounts: NONE
Percent interest on F’rincip.ai: Five percent (5%} per annum
interest Raie on Costs: NONE
Attorneys for Judgrnent
Creditor: Reid, NicCarthy, Bai|evv & Leahy. L.L.P.

TH|S MATTER coming on for consideration upon Piaintiff’s motion for
judgment against the Defendant, P`|aint`iff being represented by its attorney, Russe|i J.
Reid of Reid, |VicCarthy, Ba|ievv & Leahy, LrL.P., Defendant not being represented
and the Court having reviewed the records and file herein, including the affidavit of

Russei| J. Reid, the Deciaration of Niiriam Wiiiiarns, and the exhibits thereto in

JUDGMENT` ~ C'i 8-'! SBS-JLR , Re`lc], McCarthY, Ballew & Leahy, L,L.P.
Page '! Of 2 A'i'mr\;~lsvs AT LA\v

e-.\o1-otsesis1nauss island sand s craven disquanesszanz? 19 s.~ra.\osrmm .iucigmam - Juosmsm.d¢o 100 \vEST immusow sTi<iun - NoizTi-i To\vER, sumz 300
SEATTLE\ wAsiiiNGToN ssi 19
Tl§LEPHoNr»= izos> 205.0~16-4 ~ FAX= (206) 285-3925

®Mu

 

 

20
21
?.?,
23
14
25

26

 

 

support of Plaintiff’s motion, and being fully advised in the premises, now, therefore, it
is hereby l

ORDERED, ADJUDGED AND DECREED that Plaintiff be and hereby is
awarded judgment against Defendant in the amounts hereinafter listed, which
amounts are due the Plaintiff's Trust by Defendant for its inclusive employment of
members of the bargaining unit represented by Locals 81, 162 and 305, with which

the Defendant has valid collective bargaining agreements and Whlch amounts are

due by reason of its specific acceptance of the Declarations of Trust for the period

August 2018 through October 2018: for contributions of $64,997.94, for liquidated
damages of $12,999.59, for prejudgment interest of $761.97, for attorneys’ fees of

$660.00, and for costs of $449.50, all for a total of $79,869.00.

511 _
JUDGMENT ENTERED fhlS tr,§ day Of' ;i§gi% , 2019.

V; Ud§<

THI§‘l=roNo ABLE davies L. ROBART
ui\lm§t) st TEs- t)lsTRlcT duces

   

Presented for Entry by:

reveal J. aaa .' A#zsso
of Reid, NicCarth , Ballevilr & l`_eahy, L.L.P.

Attorr:ey for Plaintlff
JUDGMENT ~ C“i B~i 365~J LR Reid, McCarthy, Baliew & Leal'ty, L.L.P.
Page 2 C)f 2 - wrrosnrzvs»na_»l\v

e-.\oi-orsostsr moss island sand a arrival 413475~40@.632402?19 0~1 s-\ouraulr Jridgmsnr s ruDeMENT.cac 100 \VEST HARRlSON STREET ' NO“'I`H TO\WR. -‘='UFTE 300
ssATTLE, wasnlNoroN sons
TEi.m>HoNr:= worn 185»0464 - FAx= rise 285,3925

ecsB’-.W~e

 

